



 
EMPLOYMENT AGREEMENT
 
This employment agreement (this “Agreement”) is made and entered into by
Tactical Air Defense Services, Inc., a Nevada corporation whose registered place
of business is123 W. Nye Lane, Suite 517, Carson City, Nevada 89706
(hereinafter, together with is affiliates, subsidiaries, and successors, the
"Company"), and Rene Ferrer, Jr., whose main place of business is located at
6751 NW 115 Place Doral, Florida 33178 (hereinafter referred to as
“Employee”).  This Agreement is in connection with the employment of Employee by
the Company subject to the terms and conditions of this Agreement.
 
In consideration of the mutual covenants set forth below, the Company agrees to
employ Employee, and Employee agrees to be employed by the Company, commencing
July 9, 2010 (hereinafter, the “Effective Date”), and as set forth in this
Agreement.
 
1.           DESCRIPTION OF DUTIES
 
A.           Position
 
Employee shall be employed in the capacity of Director of Business Development
for Latin America, and in such other capacities as may be mutually agreed upon
from time to time by the Company and Employee.
 
B.           Essential Job Functions and Duties
 
Employee shall perform such duties as are customarily performed by other persons
in similar such positions.
 
C.           Duty of Loyalty and Best Efforts
 
Employee shall devote his/her attention, knowledge, and skills to the Company's
business interests, and shall do so in good faith and with best
efforts.  Notwithstanding the above, the Company acknowledges and agrees that
Employee may become employed by additional companies (the “Additional
Companies”) in any capacity whatsoever, so long as Employee’s devotion of such
attention, knowledge, and skills do not substantially interfere with Employee’s
duty of loyalty and best efforts to the Company.  Employee agrees to refrain
from any interest or participation, of any kind whatsoever, in any business
directly competitive to the Company’s business, for a term of one (1) year from
the termination or expiration of this Agreement.
 
D.           Place of Employment
 
The Company agrees that Employee, in his/her sole discretion, shall in good
faith determine his/her place of employment.  Notwithstanding the foregoing,
Employee acknowledges that his/her presence shall be required from time-to-time
at the registered place of business of the Company, or at such other location as
may be determined by the Company, at the expense of the Company.
 
2.  
COMPENSATION TERMS

 
A.           Base Salary
 
Employee shall receive a base salary (the “Base Salary”) of forty-eight thousand
dollars ($48,000) per year, payable bi-weekly on the 15th and 30th of each
month, in arrears.  Notwithstanding the above, at its sole discretion, the
Company may pay the Base Salary, immediately following each calendar quarter
period (the “Period”), in restricted shares of its common stock (the “Common
Stock”) where the conversion price of accrued Base Salary is equal to the lesser
of (i) a fifty (50%) percent discount to the average closing price of the Common
Stock during the prior Period, or (ii) equal to the lowest price of any Common
Stock sold or issued by the Company during the prior Period.
 
B.           Stock Incentive
 
Employee shall be given an initial grant of 50,000,000 fully-vested restricted
shares of Common Stock of the Company, as an additional inducement to enter into
this Agreement.
 
C.           Exempt Status
 
Employee understands that at all times he/she is employed as an independent
contractor and, therefore, he/she is not entitled to overtime wages or other
benefits.  Employee shall not receive overtime compensation for the services
performed under this Agreement, unless specifically agreed to in writing.
 
D.           Expense Reimbursement
 
Employee shall be entitled to reimbursement of any pre-approved expenses
incurred in the performance of the functions and duties under this
Agreement.  In order to receive reimbursement, Employee must timely provide the
Company with an itemized account of all expenditures, along with suitable
receipts therefore.
 
3.  
TERM OF EMPLOYMENT

 
Employee’s employment with the Company is for a term of one (1) year from the
Effective Date.
 
4.  
COVENANTS

 
A.
Non-Disclosure of Trade Secrets and Other Proprietary Information

 
Employee agrees not to use, disclose, or communicate, in any manner, proprietary
information about the Company, its operations, clientele, or any other
proprietary information, that relate to the business of the Company.  This
includes, but is not limited to, the names of the Company’s customers, clients,
vendors, employees, or independent contractors, or any other information of any
kind which would be deemed confidential or proprietary information of the
Company.
 
B.           Non-Solicitation Covenant
 
Employee agrees that for a period of two (2) years following termination of
employment, for any reason whatsoever, Employee will not solicit, including but
not limited to, the following: customers or clients, prospective or otherwise,
or vendors, employees, or independent contractors, of the Company.
 
5.  
INDEMNIFICATION FOR THIRD PARTY CLAIMS

 
The Company agrees to indemnify and hold harmless Employee to the fullest extent
permitted by law, from and against any and all losses, claims, damages,
liabilities, obligations, penalties, judgments, awards, costs, expenses, and
disbursements (and any and all actions, suits, proceedings and investigations in
respect thereof and any and all legal and other costs, expenses and
disbursements in giving testimony or furnishing documents in response to a
subpoena or otherwise), including, without limitation, the costs, expenses, and
disbursements, as and when incurred, of investigating, preparing, or defending
any such action, suit, proceeding, or investigation (whether or not in
connection with litigation in which Employee is a party), directly or
indirectly, caused by, relating to, based upon, arising out of, or in connection
with, Employee’s acting for the Company, including, without limitation, any act
or omission by Employee in connection with his/her acceptance of or the
performance or nonperformance of his/her duties and obligations under this
Agreement, provided, however, such indemnification shall not apply to any
portion of any such loss, claim, damage, obligation, penalty, judgment, award,
liability, cost, expense, or disbursement to the extent it is found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted primarily and directly from the gross negligence or willful
misconduct of Employee.
 
If any action, suit, proceeding, or investigation is commenced, as to which
Employee proposes to demand indemnification, he/she shall notify the Company
with reasonable promptness.  Employee shall have the right to retain counsel of
his/her own choice to represent him/her, which counsel shall be reasonably
acceptable to the Company, and the Company shall pay the fees, expenses, and
disbursements of such counsel, and such counsel shall, to the extent consistent
with its professional responsibilities, cooperate with the Company and any
counsel designated by the Company.  The Company shall be liable for any
settlement of any claim against Employee.  The Company shall not, without the
prior written consent of Employee, settle or compromise any claim, or permit a
default or consent to the entry of any judgment in respect thereof, unless such
settlement, compromise, or consent includes, as an unconditional term thereof,
the giving by the claimant to Employee of an unconditional and irrevocable
release from all liability in respect of such claim.
 
Neither termination nor completion of the employment of Employee shall affect
these Indemnification Provisions which shall then remain operative and in full
force and effect.
 
6.  
ATTORNEYS’ FEES AND COSTS

 
Employee and the Company agree that should any action be instituted by either
party against the other regarding the enforcement of the terms of this
Agreement, the prevailing party will be entitled to all of its expenses related
to such litigation including, but not limited to, reasonable attorneys' fees and
costs, both before and after judgment.
 
7.  
COUNTERPARTS

 
For the convenience of the parties, any number of counterparts of this Agreement
may be executed by the parties hereto.  Each such counterpart, transmitted
either digitally by email or facsimile, or as an original executed instrument,
shall be, and shall be deemed to be, an original instrument, but all such
counterparts taken together shall constitute one and the same Agreement.
 
8.  
MISCELLANEOUS PROVISIONS

 
A.           Notices
 
The parties agree that any notices that are required to be given under this
Agreement shall be given in writing, sent by certified mail, return receipt
requested, to the principal place of business of the Company or residence of
Employee as set forth herein.
 
B.           Modifications
 
This Agreement embodies the entire agreement and understanding of the parties
hereto and supersedes any and all prior agreements, arrangements, and
understanding relating to the matters provided for herein.  Any modifications to
this Agreement may only be done in writing and must be signed by an officer of
the Company and Employee.
 
C.           Severability of Agreement
 
To the extent that any provision hereof is deemed unenforceable, all remaining
provisions of this Agreement shall not be affected thereby and shall remain in
full force and effect.
 
D.           Waiver of Breach
 
The waiver by the Company of a breach of any provision of this Agreement by
Employee shall not operate as a waiver of any subsequent breach by the
Employee.  No waiver shall be valid unless placed in writing and signed by an
officer of the Company.
 
E.           Choice of Law, Jurisdiction, and Venue
 
Employee agrees that this Agreement shall be interpreted and construed in
accordance with the laws of the State of Florida, and that any claims brought
against the Company related to the terms or conditions of employment shall be
brought within a court of competent jurisdiction within the county of
Miami-Dade, Florida.  Employee also consents to jurisdiction of any claims by
the Company related to the terms or conditions of employment by a court of
competent jurisdiction within the county of Miami-Dade, Florida.
 
Agreed to as of the date first written above, by and between:
 

_________________________________
Rene Ferrer, Jr. (“Employee”)


 
 
 
 
_______________________________________                                                                
Tactical Air Defense Services, Inc. (“Company”)
Alexis C. Korybut, President and CEO
 
 
 

 
 

--------------------------------------------------------------------------------

 
